         Case 1:16-cr-00108-WHP Document 204 Filed 04/27/21 Page 1 of 1
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
Fax: 646-304-6604
Apatel@apatellaw.com                                                  Telephone 212-349-0230

By ECF

                                          April 27, 2021




Honorable William H. Pauley, III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                                   Re:    United States v. Alvarado Dominguez
                                          16 Cr. 108 (WHP)

Dear Judge Pauley:

        In accordance with Your Honor’s Order of August 25, 2020 (dkt #198), I write to
ask the Court to continue the stay of this case, which poses the question whether attempted
Hobbs Act robbery is a “crime of violence” under 18 U.S.C. § 924(c). Although the Second
Circuit recently decided that question against Mr. Dominguez in United States v. McCoy,
___ F.3d ___, 2021 WL 1567745 (2d Cir. Apr. 22, 2021), there is a circuit split on this
issue that the government has asked the Supreme Court to resolve in United States v.
Taylor, No. 20-1459 (cert pet. filed Apr. 14, 2021). I have communicated with Assistant
United States Attorney David Denton, who has no objection to continuing the stay.

                                          Respectfully submitted,


                                            /s/Andrew Patel
                                          Andrew G. Patel

                                                     Application granted.
cc:     All counsel by ECF

        Alvarado Dominguez (by Legal Mail)




                                                           April 28, 2021
